

116 S4484 IS: America's Clean Future Fund Act
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4484IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Durbin introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to establish a carbon fee to reduce greenhouse gas emissions, and for other purposes.1.Short titleThis Act may be cited as the America's Clean Future Fund Act.2.Climate Change Finance Corporation(a)Establishment(1)In generalThere is established in the executive branch an independent agency, to be known as the Climate Change Finance Corporation (referred to in this section as the C2FC), which shall finance clean energy and climate change resiliency activities in accordance with subsection (c).(2)Mission(A)In generalThe mission of the C2FC is to combat and reduce the effects of climate change by building resilience among communities facing harmful impacts of climate change and supporting a dramatic reduction in greenhouse gas emissions—(i)through the deployment of clean and renewable technology, resilient infrastructure, research and development, the commercialization of new technology, clean energy manufacturing, and industrial decarbonization; and (ii)to meet the goals of—(I)by 2030, a net reduction of greenhouse gas emissions by 45 percent, based on 2018 levels; and(II)by 2050, a net reduction of greenhouse gas emissions by 100 percent, based on 2018 levels.(B)ActivitiesThe C2FC shall carry out the mission described in subparagraph (A) by—(i)financing investments in clean energy and transportation, resiliency, and infrastructure;(ii)using Federal investment to encourage the infusion of private capital and investment into the clean energy and resilient infrastructure sectors, while creating new workforce opportunities; and(iii)providing financing in cases where private capital cannot be leveraged, while minimizing competition with private investment. (3)Exercise of powersExcept as otherwise provided expressly by law, all Federal laws dealing with public or Federal contracts, property, works, officers, employees, budgets, or funds, including the provisions of chapters 5 and 7 of title 5, United States Code, shall apply to the exercise of the powers of the C2FC. (b)Board of Directors(1)In generalThe management of the C2FC shall be vested in a Board of Directors (referred to in this section as the Board) consisting of 7 members, who shall be appointed by the President, by and with the advice and consent of the Senate.(2)Chairperson and vice chairperson(A)In generalA Chairperson and Vice Chairperson of the Board shall be appointed by the President, by and with the advice and consent of the Senate, from among the individuals appointed to the Board under paragraph (1).(B)TermAn individual—(i)shall serve as Chairperson or Vice Chairperson of the Board for a 3-year term; and(ii)may be renominated for the position until the term of that individual on the Board under paragraph (3)(C) expires.(3)Board members(A)Citizenship requiredEach member of the Board shall be an individual who is a citizen of the United States.(B)RepresentationThe members of the Board shall fairly represent agricultural, educational, research, industrial, nongovernmental, labor, and commercial interests throughout the United States.(C)Term(i)In generalExcept as otherwise provided in this section, each member of the Board—(I)shall be appointed for a term of 6 years; and(II)may be reappointed for 1 additional term.(ii)Initial staggered termsOf the members first appointed to the Board—(I)2 shall each be appointed for a term of 2 years; (II)3 shall each be appointed for a term of 4 years; and(III)2 shall each be appointed for a term of 6 years.(4)Initial meetingNot later than 30 days after the date on which all members of the Board are appointed under paragraph (1), the Board shall hold an initial meeting.(c)Investment tools(1)DefinitionsIn this subsection:(A)Eligible borrowerThe term eligible borrower means any person, including a business owner or project developer, that seeks a loan to carry out approved practices or projects described in subparagraph (A)(i) of paragraph (2) from an eligible lender that may receive a loan guarantee under that paragraph for that loan, according to criteria determined by the C2FC.(B)Eligible entityThe term eligible entity means—(i)a State;(ii)a unit of local government; and(iii)a research and development institution (including a National Laboratory).(C)Eligible lenderThe term eligible lender means—(i)a Federal- or State-chartered bank;(ii)a Federal- or State-chartered credit union;(iii)an agricultural credit corporation; (iv)a United States Green Bank Institution; and(v)any other lender that the Board determines has a demonstrated ability to underwrite and service loans for the intended approved practice for which the loan will be used. (2)Grants, loan guarantees, and other investment tools(A)In generalThe C2FC—(i)shall provide grants to eligible entities and loan guarantees to eligible lenders issuing loans to eligible borrowers for approved practices and projects relating to climate change mitigation and resilience measures, including— (I)energy efficiency upgrades to infrastructure;(II)electric, hydrogen, and clean transportation programs and deployment, including programs—(aa)to purchase personal vehicles, commercial vehicles, and public transportation fleets and school bus fleets;(bb)to deploy electric vehicle charging and hydrogen infrastructure; and (cc)to develop and deploy low carbon sustainable aviation fuels;(III)clean energy and vehicle manufacturing research, demonstrations, and deployment;(IV)battery storage research, demonstrations, and deployment;(V)development or purchase of equipment for practices described in section 6; (VI)development and deployment of clean energy and clean technologies, with a focus on—(aa)carbon capture, utilization, and sequestration, bioenergy with carbon capture and sequestration, direct air capture, and infrastructure associated with those processes, including construction of carrier pipelines for the transportation of anthropogenic carbon dioxide; (bb)energy storage and grid modernization; (cc)geothermal energy; (dd)commercial and residential solar;(ee)wind energy; and(ff)any other clean technology use or development, as determined by the Board; (VII)measures that anticipate and prepare for climate change impacts, and reduce risks and enhance resilience to sea level rise, extreme weather events, and other climate change impacts, including by—(aa)building resilient energy, water, and transportation infrastructure; (bb)providing weatherization assistance for low-income households; and(cc)increasing the resilience of the agriculture sector; and(VIII)natural infrastructure research, demonstrations, and deployment; and (ii)may implement other investment tools and products approved by the Board, pursuant to subparagraph (D), to achieve the mission of the C2FC described in subsection (a)(2).(B)Project prioritization(i)Definition of environmental justice communityThe term environmental justice community means a community with significant representation of communities of color, low-income communities, or Tribal and indigenous communities that experiences, or is at risk of experiencing, higher or more adverse human health or environmental effects. (ii)PrioritizationIn providing financial and other assistance under subparagraph (A), the C2FC shall give priority to, as determined by the C2FC—(I)deindustrialized communities or communities with significant local economic reliance on carbon-intensive industries;(II)environmental justice communities, communities with populations of color, communities of color, indigenous communities, and low-income communities that—(aa)experience a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards; or(bb)may not have access to public information and opportunities for meaningful public participation relating to human health and environmental planning, regulations, and enforcement; (III)communities at risk of impacts of natural disasters or sea level rise exacerbated by climate change;(IV)public or nonprofit entities that serve dislocated workers, veterans, or individuals with a barrier to employment; and(V)communities that have minimal or no investment in the approved practices and projects described in subparagraph (A)(i).(C)Loan guarantees(i)In generalIn providing loan guarantees under subparagraph (A), the C2FC shall cooperate with eligible lenders through agreements to participate on a deferred (guaranteed) basis.(ii)Level of participation in guaranteed loansIn providing a loan guarantee under subparagraph (A), the C2FC shall guarantee 75 percent of the balance of the financing outstanding at the time of disbursement of the loan.(iii)Interest ratesNotwithstanding the provisions of the constitution of any State or the laws of any State limiting the rate or amount of interest that may be charged, taken, received, or reserved, the maximum legal rate of interest on any financing made on a deferred basis under this subsection shall not exceed a rate prescribed by the C2FC.(iv)Guarantee fees(I)In generalWith respect to each loan guaranteed under this subsection (other than a loan that is repayable in 1 year or less), the C2FC shall collect a guarantee fee, which shall be payable by the eligible lender, and may be charged to the eligible borrower in accordance with subclause (II).(II)Borrower chargesA guarantee fee described in subclause (I) charged to an eligible borrower shall not—(aa)exceed 2 percent of the deferred participation share of a total loan amount that is equal to or less than $150,000;(bb)exceed 3 percent of the deferred participation share of a total loan amount that is greater than $150,000 but less than $700,000; or(cc)exceed 3.5 percent of the deferred participation share of a total loan amount that is equal to or greater than $700,000.(D)Other investment tools and products(i)In generalThe Board may, based on market needs, develop and implement any other investment tool or product necessary to achieve the mission of the C2FC described in subsection (a)(2) and the deployment of projects described in subparagraph (A)(i), including offering—(I)warehousing and aggregation credit facilities;(II)zero interest loans;(III)credit enhancements; and(IV)construction finance. (ii)State and local green banksThe Board shall provide funds to United States Green Bank Institutions as necessary to finance projects that are best served by those entities. (3)Wage rate requirementsAll laborers and mechanics employed by eligible entities and eligible borrowers on projects funded directly by or assisted in whole or in part by the activities of the C2FC under this section shall be paid at wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(4)Buy America requirements(A)In generalAll iron, steel, and manufactured goods used for projects under this section shall be produced in the United States.(B)WaiverThe Board may waive the requirement in subparagraph (A) if the Board finds that—(i)enforcing the requirement would be inconsistent with the public interest;(ii)the iron, steel, and manufactured goods produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or(iii)enforcing the requirement will increase the overall cost of the project by more than 25 percent.(d)Program review and reportNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Board shall—(1)conduct a review of the activities of the C2FC; and (2)submit to Congress a report that—(A)describes the projects and funding opportunities that have been most successful in progressing towards the mission described in subsection (a)(2) during the time period covered by the report; and (B)includes recommendations on the clean energy and resiliency projects that should be prioritized in forthcoming years to achieve that mission.(e)Initial capitalization(1)In generalThere is appropriated to carry out this section, out of any funds in the Treasury not otherwise appropriated, $7,500,000,000 for each of fiscal years 2021 and 2022, to remain available until expended. (2)Additional capitalizationIf, pursuant to section 4692(g) of the Internal Revenue Code of 1986 (as added by section 3), the carbon fee has been reduced to zero for calendar year 2022, there is appropriated to carry out this section, out of any funds in the Treasury not otherwise appropriated, $7,500,000,000 for fiscal year 2023, to remain available until expended. 3.Carbon feeChapter 38 of subtitle D of the Internal Revenue Code of 1986 is amended by adding at the end the following new subchapter:ECarbon feeSec. 4691. Definitions. Sec. 4692. Carbon fee. Sec. 4693. Fee on noncovered fuel emissions. Sec. 4694. Refunds for carbon capture, sequestration, and utilization. Sec. 4695. Border adjustments. 4691.DefinitionsFor purposes of this subchapter—(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Carbon dioxide equivalent or CO2-eThe term carbon dioxide equivalent or CO2-e means the number of metric tons of carbon dioxide emissions with the same global warming potential over a 100-year period as one metric ton of another greenhouse gas.(3)Carbon-Intensive productThe term carbon-intensive product means—(A)iron, steel, steel mill products (including pipe and tube), aluminum, cement, glass (including flat, container, and specialty glass and fiberglass), pulp, paper, chemicals, or industrial ceramics, and(B)any manufactured product which the Secretary, in consultation with the Administrator, the Secretary of Commerce, and the Secretary of Energy, determines is energy-intensive and trade-exposed (with the exception of any covered fuel).(4)Covered entityThe term covered entity means—(A)in the case of crude oil—(i)any operator of a United States refinery (as described in subsection (d)(1) of section 4611), and(ii)any person entering such product into the United States for consumption, use, or warehousing (as described in subsection (d)(2) of such section),(B)in the case of coal—(i)any producer subject to the tax under section 4121, and(ii)any importer of coal into the United States,(C)in the case of natural gas—(i)any entity which produces natural gas (as defined in section 613A(e)(2)) from a well located in the United States, and(ii)any importer of natural gas into the United States,(D)in the case of any noncovered fuel emissions, the entity which is the source of such emissions, provided that the total amount of carbon dioxide or methane emitted by such entity for the preceding year (as determined using the methodology required under section 4692(e)(4)) was not less than 25,000 metric tons, and(E)any entity or class of entities which, as determined by the Secretary, is transporting, selling, or otherwise using a covered fuel in a manner which emits a greenhouse gas into the atmosphere and which has not been covered by the carbon fee, the fee on noncovered fuel emissions, or the carbon border fee adjustment.(5)Covered fuelThe term covered fuel means crude oil, natural gas, coal, or any other product derived from crude oil, natural gas, or coal which shall be used so as to emit greenhouse gases to the atmosphere.(6)Greenhouse gasThe term greenhouse gas—(A)has the meaning given such term in section 901 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17321), and(B)includes any other gases identified by rule of the Administrator.(7)Greenhouse gas contentThe term greenhouse gas content means the amount of greenhouse gases, expressed in metric tons of CO2-e, which would be emitted to the atmosphere by the use of a covered fuel.(8)Noncovered fuel emissionThe term noncovered fuel emission means any carbon dioxide or methane emitted as a result of the production, processing, transport, or use of any product or material within the energy or industrial sectors—(A)including any fugitive or process emissions associated with the production, processing, or transport of a covered fuel, and (B)excluding any emissions from the combustion or use of a covered fuel. (9)Qualified carbon oxideThe term qualified carbon oxide has the meaning given the term in section 45Q(c).(10)United StatesThe term United States shall be treated as including each possession of the United States (including the Commonwealth of Puerto Rico and the Commonwealth of the Northern Mariana Islands).4692.Carbon fee(a)DefinitionsIn this section:(1)Applicable periodSubject to subsection (g), the term applicable period means, with respect to any determination made by the Secretary under subsection (e)(3) for any calendar year, the period—(A)beginning on January 1, 2022, and(B)ending on December 31 of the preceding calendar year. (2)Cumulative emissionsThe term cumulative emissions means an amount equal to the sum of any greenhouse gas emissions resulting from the use of covered fuels and any noncovered fuel emissions for all years during the applicable period.(3)Cumulative emissions targetThe term cumulative emissions target means an amount equal to the sum of the emissions targets for all years during the applicable period. (4)Emissions targetThe term emissions target means the target for greenhouse gas emissions during a calendar year as determined under subsection (e)(1).(b)Carbon feeSubject to subsection (g), during any calendar year that begins after December 31, 2021, there is imposed a carbon fee on any covered entity’s use, sale, or transfer of any covered fuel.(c)Amount of the carbon feeThe carbon fee imposed by this section is an amount equal to—(1)the greenhouse gas content of the covered fuel, multiplied by(2)the carbon fee rate, as determined under subsection (d).(d)Carbon fee rateThe carbon fee rate shall be determined in accordance with the following:(1)In generalThe carbon fee rate, with respect to any use, sale, or transfer during a calendar year, shall be—(A)in the case of calendar year 2022, $25, and(B)except as provided in paragraphs (2) and (3), in the case of any calendar year after 2022, the amount equal to the sum of—(i)the amount under subparagraph (A), plus(ii)(I)in the case of calendar year 2023, $10, and(II)in the case of any calendar year after 2023, the amount in effect under this clause for the preceding calendar year, plus $10.(2)Inflation adjustment(A)In generalIn the case of any calendar year after 2022, the amount determined under paragraph (1)(B) shall be increased by an amount equal to—(i)that dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for that calendar year, determined by substituting 2021 for 2016 in subparagraph (A)(ii) thereof. (B)RoundingIf any increase determined subparagraph (A) is not a multiple of $1, such increase shall be rounded up to the next whole dollar amount. (3)Adjustment of carbon fee rate(A)Increase in rate following missed cumulative emissions targetIn the case of any calendar year following a determination by the Secretary pursuant to subsection (e)(3) that the cumulative emissions for the preceding calendar year exceeded the cumulative emissions target for such year, paragraph (1)(B)(ii)(II) shall be applied—(i)in the case of calendar years 2025 through 2030, by substituting $15 for $10,(ii)in the case of calendar years 2031 through 2040, by substituting $20 for $10, and(iii)in the case of any calendar year beginning after 2040, by substituting $25 for $10.(B)Cessation of rate increase following achievement of cumulative emissions targetIn the case of any year following a determination by the Secretary pursuant to subsection (e)(3) that—(i)the average annual emissions of greenhouse gases from covered entities over the preceding 3-year period are not more than 10 percent of the greenhouse gas emissions during the year 2018, and(ii)the cumulative emissions did not exceed the cumulative emissions target,paragraph (1)(B)(ii)(II) shall be applied by substituting $0 for $10.(C)MethodologyWith respect to any year, the annual greenhouse gas emissions and cumulative emissions described in subparagraph (A) or (B) shall be determined using the methodology required under subsection (e)(4).(e)Emissions targets(1)In general(A)Reference yearFor purposes of subsection (d), the emissions target for any year shall be the amount of greenhouse gas emissions that is equal to—(i)for calendar years 2022 and 2023, the applicable percentage of the total amount of greenhouse gas emissions from the use of any covered fuel during calendar year 2018, and (ii)for calendar year 2024 and each calendar year thereafter, the applicable percentage of the total amount of greenhouse gas emissions from the use of any covered fuel and noncovered fuel emissions during calendar year 2018.(B)MethodologyFor purposes of subparagraph (A), with respect to determining the total amount of greenhouse gas emissions from the use of any covered fuel and noncovered fuel emissions during calendar year 2018, the Administrator shall use such methods as are determined appropriate, provided that such methods are, to the greatest extent practicable, comparable to the methods established under paragraph (4).(2)Applicable percentage(A)2022 through 2035In the case of calendar years 2022 through 2035, the applicable percentage shall be determined as follows:YearApplicable percentage202285 percent202379 percent202474 percent202569 percent202666 percent202762 percent202859 percent202956 percent203053 percent203150 percent203247 percent203344 percent203442 percent203540 percent(B)2036 through 2050In the case of calendar years 2036 through 2050, the applicable percentage shall be equal to—(i)the applicable percentage for the preceding year, minus(ii)2 percentage points.(C)After 2050In the case of any calendar year beginning after 2050, the applicable percentage shall be equal to 10 percent. (3)Emissions reporting and determinations(A)ReportingNot later than September 30, 2023, and annually thereafter, the Administrator, in consultation with the Secretary, shall make available to the public a report on—(i)the cumulative emissions with respect to the preceding calendar year, and(ii)any other relevant information, as determined appropriate by the Administrator.(B)DeterminationsNot later than September 30, 2024, and annually thereafter, the Administrator, in consultation with the Secretary and as part of the report described in subparagraph (A), shall determine whether cumulative emissions with respect to the preceding calendar year exceeded the cumulative emissions target with respect to such year.(4)Emissions accounting methodology(A)In generalNot later than January 1, 2022, the Administrator shall prescribe rules for greenhouse gas accounting for covered entities for purposes of this subchapter, which shall—(i)to the greatest extent practicable, employ existing data collection methodologies and greenhouse gas accounting practices,(ii)ensure that the method of accounting—(I)applies to—(aa)all greenhouse gas emissions from covered fuels and all noncovered fuel emissions, and(bb)all covered entities,(II)excludes—(aa)any greenhouse gas emissions which are not described item (aa) of subclause (I), and (bb)any entities which are not described in item (bb) of such subclause, and(III)appropriately accounts for—(aa)qualified carbon oxide which is captured and disposed or used in a manner described in section 4694, and(bb)nonemitting uses of covered fuels, as described in subsection (f),(iii)subject to such penalties as are determined appropriate by the Administrator, require any covered entity to report, not later than April 1 of each calendar year—(I)the total greenhouse gas content of any covered fuels used, sold, or transferred by such covered entity during the preceding calendar year, and(II)the total noncovered fuel emissions of the covered entity during the preceding calendar year, and(iv)require any information reported pursuant to clause (iii) to be verified by a third-party entity that, subject to such process as is determined appropriate by the Administrator, has been certified by the Administrator with respect to the qualifications, independence, and reliability of such entity.(B)Greenhouse Gas Reporting ProgramFor purposes of establishing the rules described in subparagraph (A), the Administrator may elect to modify the activities of the Greenhouse Gas Reporting Program to satisfy the requirements described in clauses (i) through (iv) of such subparagraph.(5)RevisionsWith respect to any determination made by the Administrator as to the amount of greenhouse gas emissions for any calendar year (including calendar year 2018), any subsequent revision by the Administrator with respect to such amount shall apply for purposes of the fee imposed under subsection (b) for any calendar years beginning after such revision.(f)Exemption and refundThe Secretary shall prescribe such rules as are necessary to ensure the carbon fee imposed by this section is not imposed with respect to any nonemitting use, or any sale or transfer for a nonemitting use, including rules providing for the refund of any carbon fee paid under this section with respect to any such use, sale, or transfer.(g)Delayed application of carbon fee for 2022(1)First quarter of 2022Not later than November 1, 2021, the Secretary shall determine whether the requirement described in paragraph (3) has been satisfied, and if such requirement has not been satisfied, the carbon fee imposed by this section shall be reduced to zero for the first calendar quarter of 2022.(2)Remaining quarters of 2022If, pursuant to paragraph (1), the carbon fee imposed by this section has been reduced to zero for the first calendar quarter of 2022, the Secretary shall, not later than February 1, 2022, determine whether the requirement described in paragraph (3) has been satisfied, and if such requirement has not been satisfied—(A)the carbon fee imposed by this section shall be reduced to zero for the second, third, and fourth calendar quarters of 2022, and(B)subsection (a)(1)(A) shall be applied by substituting January 1, 2023 for January 1, 2022.(3)Unemployment rate requirementThe requirement described in this paragraph is that the unemployment rate for each census division, as determined by the Secretary, in coordination with the Bureau of Labor Statistics of the Department of Labor, based upon the most recently completed calendar quarter for which such information is available, is less than 5 percent.(h)Administrative authorityThe Secretary, in consultation with the Administrator, shall prescribe such regulations, and other guidance, to assess and collect the carbon fee imposed by this section, including—(1)the identification of covered entities that are liable for payment of a fee under this section or section 4693,(2)as may be necessary or convenient, rules for distinguishing between different types of covered entities,(3)as may be necessary or convenient, rules for distinguishing between the greenhouse gas emissions of a covered entity and the greenhouse gas emissions that are attributed to the covered entity but not directly emitted by the covered entity,(4)requirements for the quarterly payment of such fees, and(5)rules to ensure that the carbon fee under this section, the fee on noncovered fuel emissions under section 4693, or the carbon border fee adjustment is not imposed on an emission from covered fuel or noncovered fuel emission more than once.4693.Fee on noncovered fuel emissions(a)In generalDuring any calendar year that begins after December 31, 2023, there is imposed a fee on a covered entity for any noncovered fuel emissions which occur during the calendar year.(b)AmountThe fee to be paid under subsection (a) by the covered entity which is the source of the emissions described in that subsection shall be an amount equal to—(1)the total amount, in metric tons of CO2-e, of emitted greenhouse gases, multiplied by(2)an amount equal to the carbon fee rate in effect under section 4692(d) for the calendar year of such emission.(c)Administrative authorityThe Secretary, in consultation with the Administrator, shall prescribe such regulations, and other guidance, to assess and collect the carbon fee imposed by this section, including regulations describing the requirements for the quarterly payment of such fees.4694.Refunds for carbon capture, sequestration, and utilization(a)In general(1)Capture, sequestration, and useThe Secretary, in consultation with the Administrator and the Secretary of Energy, shall prescribe regulations for providing payments to any person which captures qualified carbon oxide which is—(A)disposed of by such person in secure geological storage, as described in section 45Q(f)(2), or(B)used in a manner which has been approved by the Secretary pursuant to subsection (c).(2)ElectionIf the person described in paragraph (1) makes an election under this paragraph in such time and manner as the Secretary may prescribe by regulations, the credit under this section—(A)shall be allowable to the person that owns the facility described in subsection (b)(1), and(B)shall not be allowable to the person described in paragraph (1).(b)Payments for carbon capture(1)In generalIn the case of any facility for which carbon capture equipment has been placed in service, the Secretary shall make payments in the same manner as if such payment was a refund of an overpayment of the fee imposed by section 4692 or 4693.(2)Amount of paymentThe payment determined under this subsection shall be an amount equal to—(A)the metric tons of qualified carbon oxide captured and disposed of, used, or utilized in a manner consistent with subsection (a), multiplied by(B)(i)the carbon fee rate during the year in which the carbon fee was imposed by section 4692 on the covered fuel to which such carbon oxide relates, or(ii)in the case of a direct air capture facility (as defined in section 45Q(e)(1)), the carbon fee rate during the year in which the qualified carbon oxide was captured and disposed of, used, or utilized.(c)Approved uses of qualified carbon oxideThe Secretary, in consultation with Administrator and the Secretary of Energy, shall, through regulation or other public guidance, determine which uses of qualified carbon oxide are eligible for payments under this section, which may include—(1)use as a tertiary injectant in a qualified enhanced oil or natural gas recovery project (as defined in subsection (e)(2) of section 45Q) and disposal in secure geological storage,(2)utilization in a manner described in clause (i) or (ii) of section 45Q(f)(5)(A), or(3)any other use which ensures minimal leakage or escape of such carbon oxide.(d)ExceptionIn the case of any facility which is owned by an entity that is determined to be in violation of any applicable air or water quality regulations, such facility shall not be eligible for any payment under this section during the period of such violation.4695.Border adjustments(a)In generalThe fees imposed by, and refunds allowed under, this section shall be referred to as ‘the carbon border fee adjustment’.(b)Exports(1)Carbon-intensive productsIn the case of any carbon-intensive product which is exported from the United States, the Secretary shall pay to the person exporting such product a refund equal to the amount of the cost of such product attributable to any fees imposed under this subchapter related to the manufacturing of such product (as determined under regulations established by the Secretary).(2)Covered fuelsIn the case of any covered fuel which is exported from the United States, the Secretary shall pay to the person exporting such fuel a refund equal to the amount of the cost of such fuel attributable to any fees imposed under this subchapter related to the use, sale, or transfer of such fuel.(c)Imports(1)Carbon-intensive products(A)Imposition of equivalency feeIn the case of any carbon-intensive product imported into the United States, there is imposed an equivalency fee on the person importing such product in an amount equal to the cost of such product that would be attributable to any fees imposed under this subchapter related to the manufacturing of such product if any inputs or processes used in manufacturing such product were subject to such fees (as determined under regulations established by the Secretary).(B)Reduction in feeThe amount of the equivalency fee under subparagraph (A) shall be reduced by the amount, if any, of any fees imposed on the carbon-intensive product by the foreign nation or governmental units from which such product was imported.(2)Covered fuels(A)In generalIn the case of any covered fuel imported into the United States, there is imposed a fee on the person importing such fuel in an amount equal to the amount of any fees that would be imposed under this subchapter related to the use, sale, or transfer of such fuel.(B)Reduction in feeThe amount of the fee under subparagraph (A) shall be reduced by the amount, if any, of any fees imposed on the covered fuel by the foreign nation or governmental units from which the fuel was imported.(d)Treatment of alternative policies as feesUnder regulations established by the Secretary, foreign policies that have substantially the same effect in reducing emissions of greenhouse gases as fees shall be treated as fees for purposes of subsections (b) and (c).(e)Regulatory authority(1)In generalThe Secretary shall consult with the Administrator, the Secretary of Commerce, and the Secretary of Energy in establishing rules and regulations implementing the purposes of this section.(2)TreatiesThe Secretary, in consultation with the Secretary of State, may adjust the applicable amounts of the refunds and equivalency fees under this section in a manner that is consistent with any obligations of the United States under an international agreement..4.America's Clean Future Fund(a)In generalSubchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following:9512.America's Clean Future Fund(a)Establishment and fundingThere is established in the Treasury of the United States a trust fund to be known as the America's Clean Future Fund (referred to in this section as the Trust Fund), consisting of such amounts as are appropriated to the Trust Fund under subsection (b).(b)Transfers to America's Clean Future FundThere is appropriated to the Trust Fund, out of any funds in the Treasury not otherwise appropriated, amounts equal to the fees received into the Treasury under sections 4692, 4693, and 4695, less—(1)any amounts refunded or paid under sections 4692(d), 4694, and 4695(b), and(2)for each of the first 18 fiscal years beginning after September 30, 2022, an amount equal to the quotient of—(A)$100,000,000,000, and(B)18. (c)ExpendituresFor each fiscal year, amounts in the Trust Fund shall be apportioned as follows:(1)Carbon fee rebate and payments for carbon reduction and sequestration(A)Carbon fee rebateFor the purposes described in section 5 of the America's Clean Future Fund Act and any expenses necessary to administer such section—(i)for each of the first 10 fiscal years beginning after September 30, 2022, an amount equal to—(I)75 percent of those amounts, minus(II)the amount determined under subparagraph (B) for such fiscal year, and(ii)for any fiscal year beginning after the period described in clause (i), the applicable percentage of such amounts.(B)Payments for carbon reduction and sequestrationFor the purposes described in section 6 of the America's Clean Future Fund Act, for each of the first 10 fiscal years beginning after September 30, 2022, an amount equal to 7 percent of the amount determined annually under subparagraph (A)(i)(I).(C)Applicable percentageFor purposes of subparagraph (A)(ii), the applicable percentage shall be equal to—(i)for the first fiscal year beginning after the period described in subparagraph (A)(i), 76 percent,(ii)for each of the first 3 fiscal years subsequent to the period described in clause (i), the applicable percentage for the preceding fiscal year increased by 1 percentage point, and(iii)for any fiscal year subsequent to the period described in clause (ii), 80 percent. (2)Climate Change Finance Corporation(A)In generalFor the purposes described in section 2 of the America's Clean Future Fund Act, the applicable percentage of such amounts.(B)Applicable percentageFor purposes of this paragraph, the applicable percentage shall be equal to—(i)for each of the first 10 fiscal years beginning after the period described in subsection (e) of such section, 15 percent,(ii)for each of the first 4 fiscal years subsequent to the period described in clause (i), the applicable percentage for the preceding fiscal year increased by 1 percentage point, and(iii)for any fiscal year subsequent to the period described in clause (ii), 20 percent.(3)Transition assistance for impacted communities(A)In generalFor the purposes described in section 7 of the America's Clean Future Fund Act, the applicable percentage of such amounts.(B)Applicable percentageFor purposes of this paragraph, the applicable percentage shall be equal to—(i)for each of the first 10 fiscal years beginning after September 30, 2022, 10 percent,(ii)for each of the first 4 fiscal years subsequent to the period described in clause (i), the applicable percentage for the preceding fiscal year reduced by 2 percentage points, and(iii)for any fiscal year subsequent to the period described in clause (ii), 0 percent.(d)AdjustmentIf, pursuant to section 4692(g), the carbon fee has been reduced to zero for calendar year 2022—(1)subsection (b)(2) and paragraphs (1)(A)(i), (1)(B), and (3)(B)(i) of subsection (c) shall each be applied by substituting September 30, 2023 for September 30, 2022, and(2)subsection (b)(2)(A) shall be applied by substituting $150,000,000,000 for $100,000,000,000..(b)Clerical amendmentThe table of sections for subchapter A of chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:Sec. 9512. America's Clean Future Fund..5.America's Clean Future Fund Stimulus(a)Eligible individual(1)In generalIn this section, the term eligible individual means, with respect to any quarter, any natural living person—(A)who has a valid Social Security number or taxpayer identification number,(B)who has attained 18 years of age, and(C)whose principal place of abode is in the United States for more than one-half of the most recent taxable year for which a return has been filed.(2)VerificationThe Secretary of the Treasury, or the Secretary's delegate (referred to in this section as the Secretary) may verify the eligibility of an individual to receive a carbon fee rebate payment under subsection (b).(b)RebatesSubject to subsections (c)(2) and (l), from amounts in the America's Clean Future Fund established by section 9512(c)(1)(A) of the Internal Revenue Code of 1986 that are available in any year, the Secretary shall, for each calendar quarter beginning after September 30, 2022, make carbon fee rebate payments to each eligible individual, to be known as America's Clean Future Fund Stimulus payments (referred to in this section as carbon fee rebate payments).(c)Pro-Rata share(1)In generalWith respect to each quarter during any fiscal year beginning after September 30, 2022, the carbon fee rebate payment is 1 pro-rata share for each eligible individual of an amount equal to 25 percent of amounts apportioned under section 9512(c)(1)(A) of the Internal Revenue Code of 1986 for such fiscal year.(2)Initial annual rebate payments(A)In generalFrom amounts appropriated under subsection (j), the Secretary shall, for each of fiscal years 2021 and 2022, make carbon fee rebate payments to each eligible individual during the third quarter of each such fiscal year.(B)Pro-rata shareFor purposes of this paragraph, the carbon fee rebate payment is 1 pro-rata share for each eligible individual of the amount appropriated under subsection (j) for the fiscal year.(3)EstimateFor each fiscal year described in paragraph (1), the Secretary shall, not later than the first day of such fiscal year, publicly announce an estimate of the amount of the carbon fee rebate payment for each quarter during such fiscal year.(d)Phaseout(1)DefinitionsIn this subsection:(A)Modified adjusted gross incomeThe term modified adjusted gross income means adjusted gross income increased by any amount excluded from gross income under section 911, 931, or 933 of the Internal Revenue Code of 1986.(B)Household memberThe term household member of the taxpayer means the taxpayer, the taxpayer's spouse, and any dependent of the taxpayer.(C)Threshold amountThe term threshold amount means—(i)$150,000 in the case of a taxpayer filing a joint return, and(ii)$75,000 in the case of a taxpayer not filing a joint return.(2)Phaseout of paymentsIn the case of any taxpayer whose modified adjusted gross income for the most recent taxable year for which a return has been filed exceeds the threshold amount, the amount of the carbon fee rebate payment otherwise payable to any household member of the taxpayer under this section shall be reduced (but not below zero) by a dollar amount equal to 5 percent of such payment (as determined before application of this paragraph) for each $1,000 (or fraction thereof) by which the modified adjusted gross income of the taxpayer exceeds the threshold amount. (e)Fee treatment of paymentsAmounts paid under this section shall not be includible in gross income for purposes of Federal income taxes.(f)Federal programs and Federal assisted programsThe carbon fee rebate payment received by any eligible individual shall not be taken into account as income and shall not be taken into account as resources for purposes of determining the eligibility of such individual or any other individual for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds.(g)Disclosure of return informationSection 6103(l) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(23)Disclosure of return information relating to carbon fee rebate payments(A)Department of TreasuryReturn information with respect to any taxpayer shall, without written request, be open to inspection by or disclosure to officers and employees of the Department of the Treasury whose official duties require such inspection or disclosure for purposes of administering section 5 of the America's Clean Future Fund Act.(B)Restriction on disclosureInformation disclosed under this paragraph shall be disclosed only for purposes of, and to the extent necessary in, carrying out such section..(h)RegulationsThe Secretary shall prescribe such regulations, and other guidance, as may be necessary to carry out the purposes of this section, including—(1)establishment of rules for eligible individuals who have not filed a recent tax return, and(2)in coordination with the Commissioner of Social Security, the Secretary of Veterans Affairs, and any relevant State agencies, establish methods to identify eligible individuals and provide carbon fee rebate payments to such individuals through appropriate means of distribution, including through the use of electronic benefit transfer cards.(i)Public awareness campaignThe Secretary shall conduct a public awareness campaign, in coordination with the Commissioner of Social Security and the heads of other relevant Federal agencies, to provide information to the public regarding the availability of carbon fee rebate payments under this section.(j)Initial appropriationFor purposes of subsection (c)(2), there is appropriated, out of any funds in the Treasury not otherwise appropriated, to remain available until expended—(1)for the fiscal year ending September 30, 2021, $37,500,000,000,(2)for the fiscal year ending September 30, 2022, $37,500,000,000, and(3)if, pursuant to section 4692(g) of the Internal Revenue Code of 1986 (as added by section 3), the carbon fee has been reduced to zero for calendar year 2022, $37,500,000 for the fiscal year ending September 30, 2023.(k)AdjustmentIf, pursuant to section 4692(g) of the Internal Revenue Code of 1986, the carbon fee has been reduced to zero for calendar year 2022—(1)subsections (b) and (c)(1) shall each be applied by substituting September 30, 2023 for September 30, 2022, and(2)subsection (c)(2) shall be applied by substituting 2021, 2022, and 2023 for 2021 and 2022.(l)TerminationThis section shall not apply to any calendar quarter beginning after—(1)a determination by the Secretary under section 4692(d)(3)(B) of the Internal Revenue Code of 1986; or(2)any period of 8 consecutive calendar quarters for which the amount of carbon fee rebate payment (without application of subsection (d)) during each such quarter is less than $20.6.Payments for carbon reduction and sequestration(a)In generalThe Secretary of Agriculture (referred to in this section as the Secretary), in consultation with the Administrator of the Environmental Protection Agency, shall provide payments to farmers, ranchers, private forest landowners, and other agricultural landowners in the United States that reduce or sequester greenhouse gas emissions through the adoption of qualifying farming, ranching, and forestry practices described in subsection (b). (b)Qualifying practices(1)In generalFor a farming, ranching, or forestry practice to be eligible for payments under subsection (a), the Secretary shall determine that the practice qualifies as measurable, reportable, and verifiable for reducing or sequestering greenhouse gas emissions.(2)Included practicesFarming, ranching, and forestry practices that the Secretary may determine to be eligible for payments under paragraph (1) are—(A)conservation enhancements, which may include—(i)improved soil, water, and land management;(ii)cover crops;(iii)prairie, buffer, and edge-of-field strips;(iv)conservation tillage;(v)easements;(vi)fertilizer practice improvements;(vii)ecologically appropriate reforestation and other sustainable forestry and related stewardship practices;(viii)land or soil carbon sequestration;(ix)avoidance of the conversion of grassland, wetland, and forest land; and(x)grassland management, including prescribed grazing; (B)livestock management, which may include—(i)enteric fermentation reduction; and(ii)aerobic digestion or improved manure management;(C)capital upgrades and infrastructure investments to reduce greenhouse gas emissions, which may include—(i)building and equipment refurbishment or upgrades;(ii)adoption of renewable or clean energy and energy efficiency technologies; and(iii)avoiding or removing agricultural land from urban or suburban development; and(D)any other practice, as determined by the Secretary, that results in a quantifiable reduction in or sequestration of greenhouse gas emissions.(c)ConsiderationsIn determining the amount and duration of a payment under subsection (a), the Secretary shall consider—(1)the degree of additionality of the greenhouse gas reduction or sequestration as a result of the applicable qualifying practice described in subsection (b), as compared to a historical baseline;(2)whether the recipient of the payment was an early adopter of 1 or more practices that reduce or sequester greenhouse gas emissions; and(3)the degree of transitionality or permanence of the greenhouse gas reduction or sequestration as a result of the applicable qualifying practice described in subsection (b).(d)Measurement, reporting, monitoring, and verification(1)In generalThe Secretary shall approve and provide oversight of 1 or more third-party agents to provide services described in paragraph (2).(2)Services describedServices referred to in paragraph (1) are determining the reduction or sequestration of greenhouse gas emissions as a result of qualifying practices described in subsection (b) by—(A)measurement;(B)reporting;(C)monitoring; (D)verification; and(E)using methods to account for additionality, as compared to a historical baseline.(3)Use of protocolsServices referred to in paragraph (1) shall be provided using generally accepted protocols.(4)Use of Department of Agriculture resourcesThe Secretary shall require a third-party agent approved under paragraph (1) to use the resources, boards, committees, geospatial data, aerial or other maps, employees, offices, and capacities of the Department of Agriculture in providing services under that paragraph.(5)Privacy and data security(A)In generalThe Secretary shall establish—(i)safeguards to protect the privacy of information that is submitted through or retained by a third-party agent approved under paragraph (1), including employees and contractors of the third-party agent; and (ii)such other rules and standards of data security as the Secretary determines to be appropriate to carry out this section. (B)PenaltiesThe Secretary shall establish penalties for any violations of privacy or confidentiality under subparagraph (A).(6)Disclosure of information(A)Public disclosureInformation collected for purposes of services provided under paragraph (1) may be disclosed to the public or disclosed for purposes of audit, research, or improvement of the program under this section—(i)if the information is transformed into a statistical or aggregate form such that the information does not include any identifiable or personal information of individual producers; or(ii)in a form that may include identifiable or personal information of a producer if that producer consents to the disclosure of the information. (B)RequirementThe participation of a producer in, and the receipt of any benefit by the producer under, the program under this section or any other program administered by the Secretary may not be conditioned on the producer providing consent under subparagraph (A)(ii).(e)IneligibilityA person that is determined to be in violation of any applicable air quality regulation or the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (including regulations) shall not be eligible for any payment under subsection (a) during the period of the violation. (f)RegulationsNot later than July 1, 2022, the Secretary shall issue regulations to carry out this section, including—(1)the amount of a payment under subsection (a), which shall be based on—(A)the quantity of carbon dioxide equivalent emissions reduced or sequestered; and(B)the considerations described in subsection (c);(2)a methodology that any third-party agents approved under subsection (d)(1) shall use to provide the services under that subsection;(3)a limitation on the total amount of payments that may be made under subsection (a) with respect to a producer; and (4)a requirement for the duration of emissions reduction or sequestration for purposes of eligibility for payments under subsection (a).(g)Effectiveness(1)In generalThe authority to provide payments under this section shall be effective for each of the first 10 fiscal years beginning after September 30, 2022.(2)AdjustmentIf, pursuant to section 4692(g) of the Internal Revenue Code of 1986 (as added by section 3), the carbon fee has been reduced to zero for calendar year 2022, paragraph (1) shall be applied by substituting September 30, 2023 for September 30, 2022.7.Transition assistance for impacted communities(a)In generalThe Secretary of Commerce, acting through the Assistant Secretary of Commerce for Economic Development (referred to in this section as the Secretary), in coordination with the Secretary of Labor, shall provide grants to eligible entities for transition assistance to a low-carbon economy.(b)Eligible entitiesAn entity eligible to receive a grant under this section is a labor organization, an institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), a unit of State or local government, an economic development organization, a nonprofit organization, community-based organization, or intermediary, or a State board or local board (as those terms are defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) that serves or is located in a community that— (1)as determined by the Secretary, in coordination with the Secretary of Labor, has been or will be impacted by economic changes in carbon-intensive industries, including job losses; (2)as determined by the Secretary, in consultation with the Administrator of the Federal Emergency Management Agency, has been or is at risk of being impacted by extreme weather events, sea level rise, and natural disasters related to climate change; or(3)as determined by the Secretary, in consultation with the Administrator of the Environmental Protection Agency, has been impacted by harmful residuals from a fossil fuel or carbon-intensive industry.(c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant for—(1)economic and workforce development activities, such as—(A)job creation;(B)providing reemployment and worker transition assistance, including registered apprenticeships, subsidized employment, job training, transitional jobs, and supportive services (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)), with priority given to—(i)workers impacted by changes in carbon-intensive industries; (ii)individuals with a barrier to employment (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); and(iii)programs that lead to a recognized postsecondary credential (as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)); (C)local and regional investment, including commercial and industrial economic diversification; (D)export promotion; and(E)establishment of a monthly subsidy payment for workers who retire early due to economic changes in carbon-intensive industries;(2)climate change resiliency, such as—(A)building electrical, communications, utility, transportation, and other infrastructure in flood-prone areas above flood zone levels;(B)building flood and stormproofing measures in flood-prone areas and erosion-prone areas;(C)increasing the resilience of a surface transportation infrastructure asset to withstand extreme weather events and climate change impacts; (D)improving stormwater infrastructure;(E)increasing the resilience of agriculture to extreme weather;(F)ecological restoration; (G)increasing the resilience of forests to wildfires; and(H)increasing coastal resilience;(3)environmental cleanup from fossil fuel industry facilities that are abandoned or retired, or closed due to bankruptcy, and residuals from carbon-intensive industries, such as—(A)coal ash and petroleum coke cleanup;(B)mine reclamation; and(C)remediation of impaired waterways and drinking water resources; or(4)other activities as the Secretary, in coordination with the Secretary of Labor, the Administrator of the Federal Emergency Management Agency, and the Administrator of the Environmental Protection Agency, determines to be appropriate.(d)Requirements(1)Labor standards; nondiscriminationAn eligible entity that receives a grant under this section shall use the funds in a manner consistent with sections 181 and 188 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241, 3248). (2)Wage rate requirementsAll laborers and mechanics employed by eligible entities to carry out projects and activities funded directly by or assisted in whole or in part by a grant under this section shall be paid at wages at rates not less than those prevailing on projects of a similar character in the locality as determined by the Secretary of Labor in accordance with subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis-Bacon Act).(3)Buy America requirements(A)In generalAll iron, steel, and manufactured goods used for projects and activities carried out with a grant under this section shall be produced in the United States.(B)WaiverThe Secretary may waive the requirement in subparagraph (A) if the Secretary finds that—(i)enforcing the requirement would be inconsistent with the public interest;(ii)the iron, steel, and manufactured goods produced in the United States are not produced in a sufficient and reasonably available amount or are not of a satisfactory quality; or(iii)enforcing the requirement will increase the overall cost of the project or activity by more than 25 percent. (e)CoordinationAn eligible entity that receives a grant under this section is encouraged to collaborate or partner with other eligible entities in carrying out activities with that grant. (f)ReportNot later than 3 years after the date on which the Secretary establishes the grant program under this section, the Secretary and the Secretary of Labor shall submit to Congress a report on the effectiveness of the grant program, including—(1)the number of individuals that have received reemployment or worker transition assistance under this section;(2)a description of any job creation activities carried out with a grant under this section and the number of jobs created from those activities;(3)the percentage of individuals that have received reemployment or worker transition assistance under this section who are, during the second and fourth quarters after exiting the program—(A)in education or training activities; or(B)employed;(4)the average wages of individuals that have received reemployment or worker transition assistance under this section during the second and fourth quarters after exit from the program;(5)a description of any regional investment activities carried out with a grant under this section; (6)a description of any export promotion activities carried out with a grant under this section, including—(A)a description of the products promoted; and(B)an analysis of any increase in exports as a result of the promotion;(7)a description of any resilience activities carried out with a grant under this section; and(8)a description of any cleanup activities from fossil fuel industry facilities or carbon-intensive industries carried out with a grant under this section.(g)Funding(1)Initial funding(A)In generalThere is appropriated to the Secretary, out of any funds in the Treasury not otherwise appropriated, $5,000,000,000 for each of fiscal years 2021 and 2022 to carry out this section, to remain available until expended.(B)Additional fundingIf, pursuant to section 4692(g) of the Internal Revenue Code of 1986 (as added by section 3), the carbon fee has been reduced to zero for calendar year 2022, there is appropriated to carry out this section, out of any funds in the Treasury not otherwise appropriated, $5,000,000,000 for fiscal year 2023, to remain available until expended.(2)America's Clean Future FundThe Secretary shall carry out this section using amounts made available from the America's Clean Future Fund under section 4. 8.Study on carbon pricing(a)In generalNot later than January 1, 2024, the Administrator of the Environmental Protection Agency (referred to in this section as the Administrator) shall seek to enter into an agreement with the National Academy of Sciences under which the National Academy of Sciences shall carry out a study not less frequently than once every 5 years to evaluate the effectiveness of the fees established under sections 4692 and 4693 of the Internal Revenue Code of 1986 in achieving the following goals:(1)A net reduction of greenhouse gas emissions by 45 percent, based on 2018 levels, by 2030.(2)A net reduction of greenhouse gas emissions by 100 percent, based on 2018 levels, by 2050.(b)RequirementsIn executing the agreement under subsection (a), the Administrator shall ensure that, in carrying out a study under that subsection, the National Academy of Sciences—(1)includes an evaluation of—(A)total annual greenhouse gas emissions by the United States, including greenhouse gas emissions not subject to the fees described in that subsection; and(B)the historic trends in the total greenhouse gas emissions evaluated under subparagraph (A);(2)analyzes the extent to which greenhouse gas emissions have been or would be reduced as a result of current and potential future policies, including—(A)a projection of greenhouse gas emissions reductions that would result if the regulations of the Administrator were to be adjusted to impose stricter limits on greenhouse gas emissions than the goals described in that subsection, with a particular focus on greenhouse gas emissions not subject to the fees described in that subsection; (B)the status of greenhouse gas emissions reductions that result from fees charged under sections 4692 and 4693 of the Internal Revenue Code of 1986;(C)a projection of greenhouse gas emissions reductions that would result if fees charged under such sections were annually increased—(i)at the current price path; and(ii)above the current price path;(D)an analysis of greenhouse gas emissions reductions that result from the policies of States, units of local government, Tribal communities, and the private sector;(E)a projection of greenhouse gas emissions reductions that would result from the promulgation of additional Federal climate policies, including a clean energy standard, increased fuel economy and greenhouse gas emissions standards for motor vehicles, a low-carbon fuel standard, electrification of cars and heavy-duty trucks, and reforestation of not less than 3,000,000 acres of land within the National Forest System; and(F)the status and projections of decarbonization in other major economies; and(3)submits a report to the Administrator, Congress, and the Board of Directors of the Climate Change Finance Corporation describing the results of the study.9.Effective dateThe amendments made by this Act shall apply to any calendar year beginning after December 31, 2021.